Citation Nr: 9920917	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-10 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pterygium.

2.  Entitlement to an increased rating for a fracture and 
residuals of a fracture of the left radius and ulna, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scars of the left 
elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

The Board notes that in his June 1998 substantive appeal, the 
veteran also raised the issue of entitlement to service 
connection for traumatic arthritis.  That issue has not been 
addressed by the RO, and the veteran has not perfected an 
appeal on that issue.  As that issue is not before the Board 
on appeal, it is referred to the RO for the appropriate 
action.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran, in his June 1998 substantive appeal, requested 
that VA acquire his treatment records from the VA Medical 
Center in San Juan, Puerto Rico, from 1996 to the present, 
for consideration in rating his claim.  Therefore, in 
compliance with VA's duty to assist a veteran in the 
development of evidence, the Board feels those treatment 
records should be acquired and associated with the veteran's 
claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should acquire the veteran's 
treatment records from the San Juan, 
Puerto Rico, VA Medical Center and 
associate those records with the 
veteran's claims folder.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


